RILEY, J.
(dissenting). I think the judgment should be affirmed. The question of agency was properly submitted to the jury and by the jury’s verdict resolved favorably to plaintiff. Herein, defendant Cities Service Oil Company exercised the contractual right of inspection for cleanliness of the station. While that inspection was at intervals of 30 days, if necessary, to avoid an omission of duty due and owing to pedestrians such as plaintiff, inspection might have been at more frequent intervals. That which the corporation might have done itself, it could have done through its agent, the co-defendant, operator of the station, Missouri so holds. Green v. Spinning (Mo.) 48 S.W. 2d 51.
I think the jury had right to inquire of the court concerning its tentative verdict. The final verdict rendered was properly accepted by the court and approved by the judgment rendered. That should be sufficient if the verdict and judgment are sustained by the evidence. The evidence of record sustains the verdict and judgment.